Determination of the Police Commissioner of the City of New York, dated September 21, 1971, unanimously modified, on the law, the facts and in the exercise of discretion, to the extent of reducing the punishment imposed from dismissal to suspension to the date of publication hereof, and, as so modified, confirmed, without costs and without disbursements. The finding that petitioner was guilty of two of the three specifications against him is supported by substantial evidence. Under the circumstances, however, the punishment imposed was excessive, especially when viewed in the light of petitioner’s good service record dating back to December, 1962, and the nature of the charges. Even in proceedings involving more serious offenses “ Our courts have heretofore revoked sentences of dismissal of employees with records of prior good service and substituted suspension. [Citing cases.] ” (Matter of Smith v. Murphy, 38 A D 2d 931.) Concur — Markewich, J. P., Kupferman, Murphy, Lane and Capozzoli, JJ.